KNIGHT, District Judge.
Rule 33 of the Rules of Federal Procedure, 28 U.S.C.A. following section 723c, provides that “Any party may serve upon any adverse party written interrogatories to.be answered by the party served * * This apparently allows the service of written interrogatories during the course of a civil action. However, I believe that this rule is not without qualification. Here there has been no joinder of action by the service of an answer, and the court has no means of ascertaining whether or not interrogatories filed by the defendant are relevant to the issues of the action. “If for some good reason a party wishes to serve interrogatories upon an adverse party prior to the service of an answer, but after jurisdiction has been obtained over such adverse party or over property which is the subject of the action, he must obtain leave of court to do so.” Moore Federal Practice, Vol. 2, p. 2621.
A motion for leave to serve interrogatories before service of an answer should be made to the court upon proper notice to the adverse party, and the court *273can then pass on the relevancy of the interrogatories submitted and can hear objections of the adverse party to such interrogatories.